Citation Nr: 0118697	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-08 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date prior to April 9, 
1998, for an award of a 60 percent rating for lumbar disc 
disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from December 15, 1978, to 
February 8, 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
for the veteran's low back disorder from 10 percent to 60 
percent disabling, effective April 9, 1998.  The veteran 
appealed the effective date of the award.  

The Board observes that the veteran requested a Travel Board 
hearing before a Member of the Board at the RO.  
Subsequently, the veteran and his representative canceled 
this request for hearing and asked that the case be sent to 
the Board for review.

The veteran's representative has raised additional issues for 
consideration.  These include entitlement to service 
connection for a psychiatric disorder and entitlement to 
reinstatement of a twenty percent rating dating from an 
August 1980 RO decision that reduced the evaluation of the 
veteran's low back disorder to 10 percent disabling.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  These claims are not inextricably intertwined 
with the current appeal, and they are referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).



FINDINGS OF FACT

1.  The Board, in a decision dated March 25, 1998, denied 
entitlement to a rating in excess of 10 percent for lumbar 
strain. 
 
2.  The veteran's claim for an increased rating for his 
service-connected low back disorder was received by VA on 
April 9, 1998.  

3.  The criteria for a 60 percent evaluation for the 
veteran's service-connected lumbar disc disease was not 
objectively demonstrated prior to April 9, 1998.  


CONCLUSIONS OF LAW

1.  The March 1998 Board decision is final with respect to 
the issue of entitlement to an increased evaluation for the 
veteran's service-connected low back disorder.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  The criteria for an effective date earlier than April 9, 
1998, for an award of a 60 percent schedular rating for a low 
back disorder, have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400, 
4.71a, Codes 5295, 5298 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At that outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
issues discussed below were considered on the merits by the 
RO.  All notice was provided, and all records have been 
obtained.  The Board finds that all relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 C.F.R. § 3.159; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO 
has met its duty to assist the appellant in the development 
of these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, in fact, it appears that all evidence identified 
by the veteran relative to these claims has been obtained and 
associated with the claims folder.  VA medical records were 
obtained.  Multiple VA examinations were conducted, and 
copies of the reports associated with the file.  

The RO granted service connection for low back strain by an 
April 1979 rating decision and assigned a noncompensable 
evaluation.  The rating was increased to 20 percent 
disabling; then reduced to 10 percent in 1980, where it 
remained for many years.  A rating in excess of 10 percent 
was denied on appeal to the Board in December 1987 and, 
again, on March 25, 1998.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  However, the 
veteran may later reopen his claim.

On April 9, 1998, the RO received a request from the veteran 
that the evaluation of his lumbar strain be increased.  This 
claim was associated with VA outpatient treatment records 
dated in September and October 1997.  A VA orthopedic 
evaluation was conducted in September 1998.  A VA neurologic 
evaluation was conducted in October 1998.  On the basis of 
those examinations, the rating for the veteran's low back 
disorder was recharacterized as low back strain with disc 
disease and the evaluation was increased to 60 percent 
disabling effective April 9, 1998.  

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400 (2000).  The statute provides, in 
pertinent part, that an effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (2000).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a) (2000).  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree 
or a claim for pension denied for the reason the disability 
was not permanently and totally disabling, receipt of one of 
the following may be accepted as an informal claim for 
increased benefits or an informal claim to reopen:  

(1)  The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services hospital.  

(2)  The date of receipt of evidence from a private physician 
when evidence furnished by or on behalf of the claimant is 
within the competence of the physician.  
38 C.F.R. § 3.157(b).  

The veteran was denied an increased rating by the Board in a 
March 1998 decision.  As noted, that decision is final and 
may not now be revisited in the absence of a claim of clear 
and unmistakable error.  See 38 U.S.C.A. § 7111.  Almost 
immediately, the veteran submitted an application for an 
increased award of compensation benefits.  The Board has 
reviewed the record and found no document, such as a report 
of VA outpatient treatment, which may be utilized as the 
basis for an informal claim.  Such a document would need to 
be dated between the date of the Board decision, on March 25, 
1998 and the date of the claim for an increase received on 
April 9, 1998.  

Therefore, the Board concludes that the proper effective date 
for the award of a 60 percent evaluation is April 9, 1998, 
the date of the veteran's claim for an increased evaluation.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

An effective date earlier than April 9, 1998, for an award of 
a 60 percent rating for lumbar disc disease, is denied.  


REMAND

The Board notes that the RO denied the issues of an effective 
date earlier than December 24, 1998 for a total rating based 
on individual unemployability, service connection for a right 
shoulder disorder, and an application to reopen a claim for 
service connection for a neck disorder in May 1999 and 
January 2000 rating decision, the veteran has submitted a 
Notice of Disagreement (NOD) with the rating decisions dated 
in February 2000.  The RO has not issued a Statement of the 
Case addressing these issues.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and a statement of the case addressing the 
issue was not sent, the Board should remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Finally, there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should issue statements of the 
case as to the on the issues of a total 
rating based on individual 
unemployability, service connection for a 
right shoulder disorder, an and 
application to reopen a claim for service 
connection for a neck disorder as is 
necessary in order to adjudicate the 
issues and address the specific 
contentions.  The veteran is notified 
that to complete the appellate process he 
must submit a substantive appeal within 
the applicable time period to complete an 
appeal of this issue to the Board.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


